Citation Nr: 0122398	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for status post medial 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1985 to March 
1988 and from December 1990 to July 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1998 rating decision by the Huntington, West Virginia, 
RO, which denied an increased rating for the veteran's right 
knee disability.  Original jurisdiction of the issue was 
subsequently transferred to the Roanoke, Virginia, RO.  

The Board notes that the veteran was scheduled for a Board 
hearing at the Roanoke, Virginia RO in May 1999; however, he 
failed to report to the hearing.

Additionally, the Board notes that the veteran underwent left 
knee surgery in 1997.   The veteran's Form 9 states that his 
left knee has been aggravated because of his right knee 
disability.  This issue is referred to the RO for appropriate 
action.




REMAND

The veteran contends that his service-connected right knee 
disability is more disabling than currently evaluated.  The 
veteran has had complaints of intense knee pain and 
aggravation that often results in loss of work.  Private 
treatment records dated in 1997 demonstrate that the veteran 
was diagnosed as having mild patellofemoral joint arthrosis 
with synovitis.

In March 1998, the veteran underwent a VA orthopedic 
examination.  He had complaints of chronic knee pain that 
increased upon prolonged periods of standing and in cold 
weather.  Upon physical examination, the examiner noted that 
the veteran had no effusion, tenderness, atrophy of the 
quadriceps muscles, or weakness.  Furthermore, the veteran 
had full range of motion, did not walk with a limp, and had a 
normal gait.  X-rays were normal.  Following the VA 
examination, a magnetic resonance imaging study (MRI) was 
conducted in April 1998.  The MRI report states the veteran 
suffers from intrameniscal degenerative changes simulating a 
tear and secondary degenerative changes of the medial 
compartment with significant chondromalacia of the tibial 
articular cartilage.  

The Board notes, however, that, in the March 1998 VA 
examination report, the examiner did not express an opinion 
as to the veteran's functional loss, specifically whether 
pain could significantly limit functional ability during 
flare-ups or when the veteran's knee was used repeatedly over 
a period of time.  Therefore, the Board deems it necessary to 
remand the case to schedule the veteran for another VA 
orthopedic examination to determine the nature and severity 
of any currently diagnosed right knee disability.  Prior to 
the examination, any additional relevant medical records 
should be obtained.

Although further delay is regrettable, an additional VA 
orthopedic examination is warranted to ensure a fully 
informed decision regarding the veteran's claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the provisions of 38 C.F.R. § 4.40 
(2000) require that examinations be conducted that adequately 
portray not only the identifiable anatomical damage, but the 
functional loss experienced by the veteran.  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2000).  

Likewise, the veteran is hereby advised that failure to 
report to any scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to any scheduled examination, the RO should 
obtain and associate with the record any notice(s) of the 
examination(s) sent to the veteran.

Finally, the Board notes there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West , 12 Vet. App. 477 
(1999),withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  38 U.S.C. A. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001).  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Based on this new law, the Board finds that additional 
development is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be asked to 
provide information about any sources of 
medical care or evaluation, VA or 
otherwise, for his service-connected 
right knee disability not already 
associated with the claims file.  After 
obtaining any necessary authorizations, 
those records should be secured and 
incorporated into the claims file.

2.  Subsequently, the veteran should be 
scheduled for a VA examination for the 
purpose of determining the nature and 
severity of any right knee disability.  
The claims file and a copy of this Remand 
must be made available to the examiner 
for the review.

The examiner should conduct all indicated 
tests and studies, to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The examiner should fully describe any 
pain, weakened movement, excess 
fatigability, and incoordination present 
in the right knee.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right knee is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.

3.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

5.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




